Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 189 and 190 are pending. Claims 1-188 and 191-210 have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 October 2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Kerr on 16 February 2022.

Amendments to the Specification 
Amend the title of the invention to:
“METHODS FOR INCREASING CANNABINOID PRODUCTION IN CANNABIS PLANTS”.

Amendments to the Claims
The claims are amended as follows:

In claim 189 make the following 8 amendments:

(1) replace the limitation “system” with --method for increasing cannabinoid production--; and 
(2) replace the “-” with --1) introducing into a Cannabis plant cell-- prior to the limitation “a first nucleotide sequence”; and 
(3) remove the limitation “configured to be expressed in a Cannabis plant cell,”; and 
(4) replace the limitation “according to the amino acid sequence consisting of:” with        --said MYB transcription factor consists of the amino acid sequence of--;  and 
(5) replace the limitation “or a” with --; and 2) introducing into the Cannabis plant cell-- prior to the limitation “a second nucleotide sequence”; and 
(6) replace the limitation “is selected from the group consisting of:” with --consisting of--  prior to the limitation “the nucleotide sequence of SEQ ID NO. 13”; and 
(7) replace the limitation “NO.” with --NO:-- prior the limitation “13”; and 


In claim 190, replace the limitation “system” with --method--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that which is cited in the Office action dated 21 July 2020. Namely, while Marks et al tentatively suggests expressing a MYB transcription factor and an additional polynucleotide to prevent oxidative damage (i.e., a catalase; see p. 3723, col. 2, ¶ 2), it does not reasonably teach, suggest or provide motivation for the expressing the particularly claimed nucleic and amino acid sequences. Moreover, the prior art does not disclose SEQ ID NO: 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 189 and 190 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828. The examiner can normally be reached 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662